PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Redpath et al.
Application No. 16/210,176
Filed: 5 Dec 2018
For: AN APPARATUS TO REMOTELY LOCATE AND ALIGN OPTICAL COMPONENT FOR LASER LIGHT SOURCE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed August 3, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned May 11, 2021, for failure to timely submit a proper reply to the final Office action mailed February 9, 2021, which set a three (3) month shortened statutory period for reply. The date three months after the date the Office action was mailed fell on a Sunday. Therefore, a reply could be timely filed Monday, May 10, 2021. 37 CFR 1.7(a). On February 17, 2021, an amendment after final rejection was filed. On February 23, 2021, an Advisory Action Before the Filing of an Appeal Brief was mailed, stating that the reply of February 17, 2021 fails to place the application in condition for allowance. On March 24, 2021, a proposed reply was filed. On November 15, 2021, a Notice of Abandonment was mailed, stating that no reply was received. On December 11, 2021 a petition to withdraw holding of abandonment was filed. On May 13, 2022, a supplement to the petition was filed. On July 11, 2022 a decision was mailed dismissing the petition.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). ~if this is not a design application, delete the requirements of (4) and place the word and before (3)-.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1).

The submission under 37 CFR 1.114 is not signed. As noted in 37 CFR 1.33(b), all papers filed in the application must be signed by the applicant or a registered patent practitioner. While the RCE and the petition are signed, the submission under 37 CFR 1.114 is not signed. A renewed petition accompanied by a properly signed submission under 37 CFR 1.114 must be filed.

It is further noted that the papers filed with the petition and RCE on August 3, 2022 do not appear to meet the requirement of 37 CFR 1.114. 37 CFR 1.114(c) states a submission as used in this section includes, but is not limited to, an information disclosure statement, an amendment to the written description, claims, or drawings, new arguments, or new evidence in support of patentability. If reply to an Office action under 35 U.S.C. 132 is outstanding, the submission must meet the reply requirements of § 1.111. These papers do not appear to be amendment in response to the last Office action. Any renewed petition must be accompanied by a proper submission under 37 CFR 1.114. The reply may be the amendment after the final Office action. If petitioners wish to use the last amendment after the final Office action as the submission under § 1.114, a copy of the amendment after final filed February 17, 2021, signed by both inventors, may be filed with a renewed petition.

Additionally, the petition and RCE are not properly signed, as inventor Richard Redpath has indicated that Registration Number “86,098” is his registration number. Registration numbers are only assigned to registered patent practitioners (i.e., patent attorneys or agents). As inventor Richard Redpath is not a registered practitioner, this field must be left blank. Number 86098 appears to be applicants’ Customer Number. A Customer Number, unlike a Registration Number, may be obtained by any USPTO customer for purposes of designating a correspondence address, but it not to be confused with a Registration Number. A new petition form and RCE form should be filed with the Registration Number field left blank.

A renewed, properly signed petition must be filed with the items listed above if reconsideration is desired. No further petition or RCE fee is required.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).